Case 5:14-cr-00007-MFU Document 229 Filed 08/25/20 Page 1 of 6 Pageid#: 1565



                                                                                      8/25/2020
                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF VIRGINIA                             s/ J. Vasquez
                           HARRISONBURG DIVISION

UNITED STATES OF AMERICA                            )
                                                    )
                      v.                            )   Case No. 5:14cr7
                                                    )
                                                    )   By: Michael F. Urbanski
ISMAEL ALONSO MARIANO,                              )
    Defendant                                       )   Chief United States District Judge


                               MEMORANDUM OPINION

       This matter comes before the court on defendant Ismael Alonso Mariano’s motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), ECF No. 222. The government

filed a response opposing Mariano’s motion, ECF No. 228. Because the court finds that the

factors under 18 U.S.C. § 3553(a) weigh in favor of continued custody, the court will DENY

Mariano’s motion.

                                               I.

       On July 29, 2014, Mariano pled guilty to the offense of knowingly conspiring to

distribute 500 grams or more of methamphetamine, in violation of 21 U.S.C. §§ 846 and

841(a)(1). On February 19, 2015, the court sentenced Mariano to 168 months’ imprisonment

with five years of supervised release.

       On June 8, 2020, Mariano filed the instant motion for compassionate release, arguing

that his medical conditions, including a 2013 diagnosis for serious kidney disease and end stage

renal failure, constitute extraordinary and compelling reasons warranting a reduction in his

sentence based on the COVID-19 pandemic. Mariano is currently housed at MCFP

Springfield and has a projected release date of August 28, 2025.
Case 5:14-cr-00007-MFU Document 229 Filed 08/25/20 Page 2 of 6 Pageid#: 1566




                                               II.

       In general, a “court may not modify the term of imprisonment once it has been

imposed.” 18 U.S.C. § 3582(c). However, the compassionate release statute, 18 U.S.C. §

3582(c)(1)(A), as amended by the First Step Act, creates an exception to this rule and

authorizes courts to modify terms of imprisonment as follows:

              The court may not modify a term of imprisonment once it has
              been imposed except that—in any case—the court, upon motion
              of the Director of the Bureau of Prisons, or upon motion of the
              defendant after the defendant has fully exhausted all
              administrative rights to appeal a failure of the Bureau of Prisons
              to bring a motion on the defendant’s behalf or the lapse of 30
              days from the receipt of such a request by the warden of the
              defendant’s facility, whichever is earlier, may reduce the term of
              imprisonment (and may impose a term of probation or
              supervised release with or without conditions that does not
              exceed the unserved portion of the original term of
              imprisonment), after considering the factors set forth in section
              3553(a) to the extent that they are applicable, if it finds that—

              (i) extraordinary and compelling reasons warrant such a reduction
              . . . and that such a reduction is consistent with applicable policy
              statements issued by the Sentencing Commission.

       The United States Sentencing Commission published a policy statement to provide

guidance on granting compassionate release. See USSG § 1B1.13. The policy statement

provides, in relevant part, that “the court may reduce a term of imprisonment . . . if, after

considering the factors set forth in 18 U.S.C. § 3553(a), to the extent they are applicable, the

court determines that (1)(A) extraordinary and compelling reasons warrant the reduction; . . .

(2) the defendant is not a danger to the safety of any other person or to the community, as

provided in 18 U.S.C. § 3142(g); and (3) the reduction is consistent with this policy statement.”

Id.


                                               2
Case 5:14-cr-00007-MFU Document 229 Filed 08/25/20 Page 3 of 6 Pageid#: 1567




        Accordingly, Mariano’s requested relief requires the court to consider (1) if he

exhausted his administrative remedies; (2) if so, if the factors set forth in 18 U.S.C. § 3553(a)

weigh in favor of a sentence reduction and whether Mariano is a danger to the community;

and (3) if so, whether there are extraordinary and compelling reasons that warrant a reduction

in his sentence and if such a reduction is consistent with applicable policy statements issued

by the Sentencing Commission.

   i.      The government waived the exhaustion requirement.

        The provision allowing defendants to bring motions for compassionate release under

§ 3582(c) was added by the First Step Act in order to “increas[e] the use and transparency of

compassionate release.” Pub. L. No. 115-391, 132 Stat. 5239 (2018). While the statute allows

a defendant to bring the motion before the district court, a petitioner must first exhaust his

administrative remedies. See 18 U.S.C. § 3582(c)(1)(A). A petitioner must satisfy one of two

conditions, whichever is earlier: (i) “the defendant has fully exhausted all administrative rights

to appeal a failure of the [BOP] to bring a motion on the defendant’s behalf” or (ii) “the lapse

of 30 days from the receipt of such a request by the warden of the defendant’s facility[.]” Id.

The first condition requires that the defendant fully exhaust all administrative rights – this

means that it is not enough for the warden to respond within 30 days by denying the request

for compassionate release. If the warden denies the request within 30 days, the petitioner must

then exhaust all administrative appeals available through the BOP. The second condition can

only be met after the lapse of 30 days from when the warden received the petitioner’s request

and has not responded.




                                                3
Case 5:14-cr-00007-MFU Document 229 Filed 08/25/20 Page 4 of 6 Pageid#: 1568




         Here, Mariano argues that he exhausted his administrative remedies because he made

a written request to the warden of MCFP Springfield for compassionate release and received

a denial from the warden on April 30, 2020. See ECF No. 222-1. Mariano asserts that because

he received the denial letter from the warden, he “has met the exhaustion requirement.” ECF

No. 222, at 3. The court disagrees. Because Mariano has not exhausted the administrative

appeals available to him through the BOP, he has not satisfied the exhaustion requirement of

§ 3582(c)(1)(A).

         However, this court has previously found that the exhaustion requirement does not

operate as a jurisdictional bar under § 3582(c)(1)(A) and can be waived. See United States v.

Crawford, No. 2:03-cr-10084, 2020 WL 2537507, at *1, n.1 (W.D. Va. May 19, 2020) (finding

that the exhaustion requirement has been waived where the government failed to raise

exhaustion as a ground for denying the motion). Here, the government has waived such a

requirement. See United States v. Gentille, No. 19-cr-590, 2020 WL 1814158, at *3 (S.D.N.Y.

Apr. 9, 2020) (“§ 3582(c)(1)(A)’s exhaustion requirement is not jurisdictional, but rather is a

claims-processing rule that the Government can waive by failing to raise an exhaustion

argument.”); see also United States v. Alam, 960 F.3d 831, 834 (6th Cir. 2020) (holding that

the exhaustion requirement is a mandatory claims-processing rule that has two exceptions:

waiver and forfeiture). The government stated that it “does not contend that Mariano has not

‘exhausted’ his administrative remedies.” ECF No. 228, at 5, n. 1. Accordingly, the court finds

that the government has waived the exhaustion requirement.

   ii.      The § 3553(a) factors weigh against a sentence reduction.




                                               4
Case 5:14-cr-00007-MFU Document 229 Filed 08/25/20 Page 5 of 6 Pageid#: 1569




       Because the government has waived the exhaustion requirement, the court must

consider if Mariano has demonstrated that he merits release under the § 3553(a) factors. See

United States v. McMillan, No. 7:08-cr-31, 2020 WL 3213399, at *2 (W.D. Va. June 15, 2020)

(“A defendant seeking relief under § 3582(c)(1)(A) has the burden of establishing that

compassionate release is warranted.”) (internal citations omitted); see also 18 U.S.C. §

3582(c)(1)(A). Those factors include: the nature and circumstances of the offense and the

history and characteristics of the defendant; the need for the sentence imposed to reflect the

seriousness of the offense, to promote respect for the law, and to provide just punishment for

the offense; to afford adequate deterrence to criminal conduct; to protect the public from

further crimes of the defendant; and to provide the defendant with needed educational or

vocational training, medical care, or other correctional treatment in the most effective manner.

See 18 U.S.C. § 3553(a). Here, the § 3553(a) factors weigh in favor of continued incarceration.

       First, Mariano pled guilty to a serious drug trafficking conspiracy, of which he agreed

that he was a manager or supervisor. Second, while Mariano did not have a significant criminal

history at the time of his sentencing, he was on probation at the time of his arrest. Third,

Mariano has earned several disciplinary infractions at MCFP Springfield, including assault

without serious injury, phone abuse, possessing an unauthorized item, and refusing to obey an

order. Finally, the court imposed a fourteen-year sentence based on the seriousness of the

offense and the need to provide just punishment for the offense. In fact, Mariano pled guilty

and was held responsible for 212.5 grams of actual methamphetamine, in violation of 21

U.S.C. § 841(a)(1), which carried a ten-year mandatory minimum sentence. He also recruited

at least two members to join the drug trafficking conspiracy. Weighing the § 3553(a) factors,


                                               5
Case 5:14-cr-00007-MFU Document 229 Filed 08/25/20 Page 6 of 6 Pageid#: 1570




the court finds that Mariano should remain incarcerated. Accordingly, the court cannot grant

Mariano’s motion for compassionate release.1

                                                    III.

        For the reasons stated herein, Mariano’s motion for compassionate release is

DENIED, ECF No. 222. The clerk is directed to send a copy of this memorandum opinion

and accompanying order to the petitioner, his counsel of record, and the United States. An

appropriate order will be entered.

        It is so ORDERED.

                                                  Entered:      August 24, 2020
                                                                         Michael F. Urbanski
                                                                         Chief U.S. District Judge
                                                                         2020.08.24 18:04:31
                                                                         -04'00'
                                                  Michael F. Urbanski
                                                  Chief United States District Judge




1 Because the court finds that the § 3553(a) factors weigh against Mariano’s release, it need not determine if
Mariano presents an extraordinary and compelling reason to warrant a sentence reduction under §
3582(c)(1)(A). The court notes that the government concedes that Mariano’s medical conditions constitute
extraordinary and compelling circumstances. See ECF No. 228, at 11. While the court is sympathetic to
Mariano’s medical condition and the risk posed by COVID-19, the court notes that MCFP Springfield currently
only has two inmates with positive cases of COVID-19 and the BOP is taking significant steps to combat the
spread of the virus. See BOP, Coronavirus Emergency Plan, available at: https://www.bop.gov/coronavirus/
(last visited August 18, 2020).

Further, because Mariano “is an illegal alien and therefore subject to an immigration detainer,” see ECF No.
228, at 13, it in unclear if the Immigration and Customs Enforcement facility he would be transferred to would
provide a safer environment than the BOP as it relates to COVID-19. See United States v. Prelaj, No. 16-cr-
055, 2020 WL 3642029, at *3 (S.D.N.Y. July 6, 2020) (“By granting [defendant’s] motion for compassionate
release, the Court would likely be increasing his chances of contracting COVID-19, since release from his
federal sentence would likely result in [defendant’s] transfer to a different, and presumably less healthy,
immigration facility due to his immigration detainer.”); United States v. Henries, No. 00-cr-788, 2020 WL
4727090, at *3, n. 4 (D.N.J. Aug. 14, 2020).


                                                      6
